 

Exhibit 10.3

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

SECURITY AGREEMENT

 

by

 

HANCOCK FABRICS, INC.

 

as Lead Borrower

 

and

 

THE OTHER BORROWERS AND GUARANTORS PARTY HERETO

FROM TIME TO TIME

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 


Dated as of April 22, 2015

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

PREAMBLE

 

1

     

RECITALS

 

1

     

AGREEMENT

 

2

     

ARTICLE I DEFINITIONS AND INTERPRETATION.

       

SECTION 1.1.

Definitions..

2

SECTION 1.2.

Interpretation..

6

SECTION 1.3.

Information Certificate..

6

     

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS.

       

SECTION 2.1.

Pledge; Grant of Security Interest..

7

SECTION 2.2.

Secured Obligations..

8

SECTION 2.3.

Security Interest..

8

     

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL.

       

SECTION 3.1.

Delivery of Certificated Securities Collateral..

9

SECTION 3.2.

Perfection of Uncertificated Securities Collateral..

9

SECTION 3.3.

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest..

10

SECTION 3.4.

Other Actions..

10

SECTION 3.5.

Supplements; Further Assurances..

13

SECTION 3.6.

Joinder of Additional Grantors..

13

     

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS.

       

SECTION 4.1.

Title..

13

SECTION 4.2.

Limitation on Liens; Defense of Claims; Transferability of Collateral..

14

SECTION 4.3.

Chief Executive Office; Change of Name; Jurisdiction of Organization..

14

SECTION 4.4.

Location of Inventory and Equipment..

15

SECTION 4.5.

Condition and Maintenance of Equipment..

15

SECTION 4.6.

Due Authorization and Issuance..

15

SECTION 4.7.

No Conflicts, Consents, etc..

15

 

 
-i- 

--------------------------------------------------------------------------------

 

 

Page

 

SECTION 4.8.

Collateral..

15

SECTION 4.9.

Insurance..

16

SECTION 4.10.

[Reserved]..

16

SECTION 4.11.

[Reserved]..

16

     

ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL.

       

SECTION 5.1.

Pledge of Additional Securities Collateral..

16

SECTION 5.2.

Voting Rights; Distributions; etc..

17

SECTION 5.3.

Organization Documents..

17

SECTION 5.4.

Defaults, Etc..

18

SECTION 5.5.

Certain Agreements of Grantors As Issuers and Holders of Equity Interests..

18

     

ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL.

       

SECTION 6.1.

Grant of License..

18

SECTION 6.2.

Registrations..

19

SECTION 6.3.

No Violations or Proceedings..

19

SECTION 6.4.

Protection of Collateral Agent’s Security..

20

SECTION 6.5.

After-Acquired Property..

20

SECTION 6.6.

Modifications..

20

SECTION 6.7.

Litigation..

21

SECTION 6.8.

Third Party Consents..

21

     

ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS.

       

SECTION 7.1.

Special Representations and Warranties..

21

SECTION 7.2.

Maintenance of Records..

22

SECTION 7.3.

Legend..

22

SECTION 7.4.

Modification of Terms, Etc..

22

SECTION 7.5.

Collection..

23

     

ARTICLE VIII REMEDIES.

       

SECTION 8.1.

Remedies..

23

SECTION 8.2.

Notice of Sale..

25

SECTION 8.3.

Waiver of Notice and Claims..

25

SECTION 8.4.

Certain Sales of Collateral..

26

SECTION 8.5.

No Waiver; Cumulative Remedies..

27

SECTION 8.6.

Certain Additional Actions Regarding Intellectual Property..

27

SECTION 8.7.

Application of Proceeds..

27

 

 
-ii- 

--------------------------------------------------------------------------------

 

 

Page

 

ARTICLE IX MISCELLANEOUS.

       

SECTION 9.1.

Concerning Collateral Agent..

28

SECTION 9.2.

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact..

29

SECTION 9.3.

Expenses..

29

SECTION 9.4.

Continuing Security Interest; Assignment..

29

SECTION 9.5.

Termination; Release..

30

SECTION 9.6.

Modification in Writing..

31

SECTION 9.7.

Notices..

31

SECTION 9.8.

GOVERNING LAW..

31

SECTION 9.9.

CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL..

32

SECTION 9.10.

Severability of Provisions

32

SECTION 9.11.

Execution in Counterparts; Effectiveness..

33

SECTION 9.12.

No Release..

33

SECTION 9.13.

Obligations Absolute..

33

SECTION 9.14.

Credit Agreement and Agreement Among Lenders..

33

      SIGNATURES           EXHIBIT 1 Form of Securities Pledge Amendment  
SCHEDULE I Intercompany Notes   SCHEDULE II Filings, Registrations and
Recordings   SCHEDULE III Pledged Interests  

 

 
-iii- 

--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT dated as of April 22, 2015 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Security Agreement”), is made by (i) HANCOCK FABRICS,
INC., a Delaware corporation having an office at One Fashion Way, Baldwyn,
Mississippi, MS 38824 as lead borrower for itself and the other Borrowers (as
defined below) (the “Lead Borrower”), (ii) THE OTHER BORROWERS LISTED ON THE
SIGNATURE PAGES HERETO (together with the Lead Borrower, the “Original
Borrowers”) OR FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (the “Additional Borrowers,” and together with the Original Borrowers,
the “Borrowers”), and (iii) THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO
(the “Original Guarantors”) AND THE OTHER GUARANTORS FROM TIME TO TIME PARTY
HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Guarantors,” and
together with the Original Guarantor, the “Guarantors”), as pledgors, assignors
and debtors (the Borrowers, together with the Guarantors, in such capacities and
together with any successors in such capacities, the “Grantors,” and each, a
“Grantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office
at One Boston Place, 18th Floor, Boston, Massachusetts 02108, in its capacity as
collateral agent for the Credit Parties (as defined in the Credit Agreement
defined below) pursuant to the Credit Agreement, as pledgee, assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Collateral Agent”).

 

R E C I T A L S :

 

A.     The Borrowers, the Guarantors, the Lenders (as defined in the Credit
Agreement) from time to time party thereto, the Collateral Agent, Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and as Swing Line Lender and GACP Finance Co., LLC, as
Term Agent, in connection with the execution and delivery of this Security
Agreement, have entered into that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

 

B.     The Guarantors have, pursuant to that certain Guaranty dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”), among other things, unconditionally guaranteed the
Guaranteed Obligations (as defined in the Guaranty).

 

C.     The Borrowers and the Guarantors will receive substantial benefits from
the execution, delivery and performance of the Obligations and the Guaranteed
Obligations (as defined in the Guaranty) and each is, therefore, willing to
enter into this Security Agreement.

 

D.     This Security Agreement is given by each Grantor in favor of the
Collateral Agent for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).

 

 
 

--------------------------------------------------------------------------------

 

 

E.     It is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement and a condition to the Issuing Bank issuing Letters
of Credit under the Credit Agreement that each Grantor execute and deliver the
applicable Loan Documents, including this Security Agreement.

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:

 

ARTICLE I     

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.     Definitions.

 

(a)     Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.

 

(b)     Capitalized terms used but not otherwise defined herein that are defined
in the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

 

(c)     The following terms shall have the following meanings:

 

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Administrative Agent” shall have the meaning assigned to such term in Recital A
hereof.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

 

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

 

“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.

 

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

 

 
2

--------------------------------------------------------------------------------

 

 

“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

 

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, together with any and all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof, (iii) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Interests or Intercompany Notes.

 

“Excluded Property” shall mean the following:

 

(a)     any license, contract or permit held by any Grantor (i) that validly
prohibits the creation by such Grantor of a security interest therein or thereon
or (ii) to the extent that applicable Law prohibits the creation of a security
interest therein or thereon; and

 

(b)     any Intellectual Property Collateral consisting of intent-to-use
trademark applications, for which the creation by a Grantor of a security
interest therein is prohibited without the consent of third party or by
applicable Law;

 

provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such license, contract, permit, or applicable Law
validly prohibits the creation of a Lien on such property in favor of the
Collateral Agent and, upon the termination of such prohibition (howsoever
occurring), such property shall cease to constitute “Excluded Property”;
provided further, that “Excluded Property” shall not include (i) any assets that
are of the type that may be eligible for inclusion in the Borrowing Base, or
(ii) the right to receive any proceeds arising therefrom or any other rights
referred to in Sections 9-406(f), 9-407(a), 9-408(a) or 9-409 of the UCC or any
Proceeds, substitutions or replacements of any Excluded Property (unless such
Proceeds, substitutions or replacements would otherwise constitute Excluded
Property).

 

 
3

--------------------------------------------------------------------------------

 

 

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Grantor’s business.

 

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Guaranty” shall have the meaning assigned to such term in Recital B hereof.

 

“Information Certificate” shall mean that certain information certificate dated
as of the date hereof, executed and delivered by the Grantors in favor of the
Collateral Agent for the benefit of the Credit Parties, and each other
Information Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Borrower or Guarantor in favor of the Collateral Agent for the benefit of the
Credit Parties contemporaneously with the execution and delivery of a Joinder
executed in accordance with SECTION 3.6 hereof, in each case, as the same may be
amended, amended and restated, restated, supplemented or otherwise modified from
time to time in accordance with the Credit Agreement.

 

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill associated with the foregoing.

 

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described on Schedule I hereto and each intercompany note hereafter
acquired by such Grantor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

 

“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

 

 
4

--------------------------------------------------------------------------------

 

 

“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.

 

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to and all patent applications made by such Grantor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), together with any and all (i) rights and
privileges arising under applicable Law with respect to such Grantor’s use of
any patents, (ii) inventions and improvements described and claimed therein,
(iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

 

“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interests owned by such Grantor in any issuer now existing or hereafter
acquired or formed, including, without limitation, all such Equity Interests in
such issuer described in Schedule III hereof, and all such Equity Interests in
any successor corporation or interests or certificates of any successor limited
liability company, partnership or other entity formed by or resulting from any
consolidation, merger or amalgamation in which any Person listed in Section I of
the Information Certificate is not the surviving entity (other than in
connection with a Permitted Disposition under the Credit Agreement), together
with all rights, privileges, authority and powers of such Grantor relating to
such Equity Interests issued by any such issuer or any such successor Person
under the Organization Documents of any such issuer or any such successor
Person, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Grantor in the entries on the
books of any financial intermediary pertaining to such Equity Interests, from
time to time acquired by such Grantor in any manner, and all other Investment
Property owned by such Grantor that represents intercompany Indebtedness or
Equity Interests in any Subsidiary of such Grantor; provided, however, that to
the extent applicable, Pledged Interests shall not include any Equity Interests
constituting more than 66% of the total combined voting power or control of all
classes of Equity Interests entitled to vote of any CFC to the extent such
pledge would result in a material adverse tax consequence to such Grantor.

 

“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement) and the Guaranteed Obligations (as defined in the Guaranty).

 

“Securities Account Control Agreement” shall mean an agreement in form and
substance satisfactory to the Collateral Agent with respect to any Securities
Account of a Grantor.

 

 
5

--------------------------------------------------------------------------------

 

 

“Securities Act” means the Securities Exchange Act of 1934 and the applicable
regulations promulgated by the Securities and Exchange Commission pursuant to
such Act.

 

“Securities Collateral” shall mean, collectively, the Pledged Interests, the
Intercompany Notes and the Distributions.

 

“Security Agreement” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the Goodwill associated therewith and the registrations and
applications listed in Section III of the Information Certificate, together with
any and all (i) rights and privileges arising under applicable Law with respect
to such Grantor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof, (iii) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including, without limitation, damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
(unless expressly stated otherwise); provided further that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than the State of New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

SECTION 1.2.     Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Security
Agreement.

 

SECTION 1.3.     Information Certificate. The Collateral Agent and each Grantor
agree that the Information Certificate, and all schedules, amendments and
supplements thereto are and shall at all times remain a part of this Security
Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE II     

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1.     Pledge; Grant of Security Interest. As collateral security for
the payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges, collaterally assigns and grants to the Collateral Agent its
successors and permitted assigns, for its benefit and on behalf of and for the
ratable benefit of the other Credit Parties, a lien on and security interest in
and to all of the right, title and interest of such Grantor in, to and under all
personal property and interests in such personal property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”), including, without limitation:

 

(i)     all Accounts;

 

(ii)     all Goods, including Equipment, Inventory and Fixtures;

 

(iii)     all Documents, Instruments and Chattel Paper;

 

(iv)     all Letters of Credit and Letter-of-Credit Rights;

 

(v)     all Securities Collateral;

 

(vi)     all Investment Property;

 

(vii)     all Intellectual Property Collateral;

 

(viii)     all Commercial Tort Claims, including, without limitation, those
described in Section IV of the Information Certificate;

 

(ix)     all General Intangibles, including, without limitation, payment
intangibles;

 

(x)     all Deposit Accounts;

 

(xi)     all Supporting Obligations;

 

(xii)     all books and records relating to the Collateral; and

 

(xiii)     to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Grantor, whether tangible or
intangible and all Proceeds and products of each of the foregoing (including,
without limitation, all Proceeds of any Real Estate) and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.

 

 
7

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Security Agreement shall not extend
to, and the term “Collateral” shall not include, any (x) Excluded Property or
(y) any property subject to an exclusive lien solely to the extent permitted
under clause (c) of the definition of Permitted Indebtedness set forth in the
Credit Agreement, and the Grantors shall from time to time at the request of the
Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request.

 

SECTION 2.2.     Secured Obligations. This Security Agreement secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Secured Obligations.

 

SECTION 2.3.     Security Interest. Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to authenticate and file
in any relevant jurisdiction any financing statements (including fixture
filings) and amendments thereto that contain the information required by Article
9 of the Uniform Commercial Code of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Collateral, including,
without limitation, (i) the type of organization and any organizational
identification number issued to such Grantor, (ii) a description of the
Collateral as “all assets of the Debtor, wherever located, whether now owned or
hereafter acquired” and (iii) in the case of a financing statement filed as a
fixture filing, a sufficient description of the real property to which such
Collateral relates. Each Grantor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon
request, to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.

 

(b)     Each Grantor hereby ratifies its prior authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.
Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Security Agreement without the prior
written consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

(c)     Each Grantor hereby further authorizes the Collateral Agent to file
filings with the United States Patent and Trademark Office and United States
Copyright Office (or any successor office or any similar office in any other
country) or other necessary documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder in any Intellectual Property Collateral, without the signature
of such Grantor, and naming such Grantor, as debtor, and the Collateral Agent,
as secured party.

 

 
8

--------------------------------------------------------------------------------

 

 

ARTICLE III     

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL

 

SECTION 3.1.     Delivery of Certificated Securities Collateral. Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Grantor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Grantor after the date hereof, shall promptly (and in any event
within five (5) Business Days) upon receipt thereof by such Grantor be delivered
to and held by or on behalf of the Collateral Agent pursuant hereto. All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time upon
the occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder. In addition, the Collateral Agent
shall have the right with written notice to exchange certificates representing
or evidencing Securities Collateral for certificates of smaller or larger
denominations, accompanied by instruments of transfer or assignment and letters
of direction duly executed in blank.

 

SECTION 3.2.     Perfection of Uncertificated Securities Collateral. Each
Grantor represents and warrants that the Collateral Agent has a perfected first
priority security interest in all uncertificated Pledged Interests pledged by it
hereunder that are in existence on the date hereof and that the applicable
Organization Documents do not require the consent of the other shareholders,
members, partners or other Person to permit the Collateral Agent or its designee
to be substituted for the applicable Grantor as a shareholder, member, partner
or other equity owner, as applicable, thereto. Each Grantor hereby agrees that
if any of the Pledged Interests are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable Law and upon the request of the Collateral Agent, cause such pledge
to be recorded on the equityholder register or the books of the issuer, execute
customary pledge forms or other documents necessary or reasonably requested to
complete the pledge and give the Collateral Agent the right to transfer such
Pledged Interests under the terms hereof and, provide to the Collateral Agent
(for the benefit of the Credit Parties) an opinion of counsel, in form and
substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof.

 

 
9

--------------------------------------------------------------------------------

 

 

SECTION 3.3.     Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Grantor represents and warrants that, as of
the date hereof, the only filings, registrations and recordings necessary and
appropriate to create, preserve, protect, publish notice of and perfect the
security interest granted by each Grantor to the Collateral Agent (for the
benefit of the Credit Parties) pursuant to this Security Agreement in respect of
the Collateral are listed on Schedule II hereto. Each Grantor represents and
warrants that all such filings, registrations and recordings have been delivered
to the Collateral Agent in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule II. Each Grantor agrees that at the sole cost
and expense of the Grantors, (i) such Grantor will maintain the security
interest created by this Security Agreement in the Collateral as a perfected
first priority security interest and shall defend such security interest against
the claims and demands of all Persons (other than with respect to Permitted
Encumbrances), (ii) such Grantor shall furnish to the Collateral Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and (iii) at
any time and from time to time, upon the written request of the Collateral
Agent, such Grantor shall promptly and duly execute and deliver, and file and
have recorded, such further instruments and documents and take such further
action as the Collateral Agent may reasonably request, including the filing of
any financing statements, continuation statements and other documents (including
this Security Agreement) under the UCC (or other applicable Laws) in effect in
any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including, without
limitation, the United States Patent and Trademark Office and the United States
Copyright Office) wherever required by applicable Law in each case to perfect,
continue and maintain a valid, enforceable, first priority security interest in
the Collateral as provided herein and to preserve the other rights and interests
granted to the Collateral Agent hereunder, as against the Grantors and third
parties (other than with respect to Permitted Encumbrances), with respect to the
Collateral.

 

SECTION 3.4.     Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Grantor
represents, warrants and agrees, in each case at such Grantor’s own expense,
with respect to the following Collateral that:

 

(a)     Instruments and Tangible Chattel Paper. As of the date hereof, no amount
payable under or in connection with any of the Collateral is evidenced by any
Instrument or Tangible Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Grantor acquiring such Instrument or Tangible
Chattel Paper shall promptly endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may reasonably request from time to
time.

 

(b)     Investment Property.

 

(i)          As of the date hereof (1) it has no Securities Accounts, and (2) it
does not hold, own or have any interest in any certificated securities or
uncertificated securities other than those constituting Pledged Interests with
respect to which the Collateral Agent has a perfected first priority security
interest in such Pledged Interests.

 

 
10

--------------------------------------------------------------------------------

 

 

(ii)     If any Grantor shall at any time hold or acquire any certificated
securities, other than any securities of any CFC not required to be pledged
hereunder, such Grantor shall promptly (a) notify the Collateral Agent thereof
and endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank, all in form
and substance reasonably satisfactory to the Collateral Agent or (b) deliver
such securities into a Securities Account with respect to which a Securities
Account Control Agreement is in effect in favor of the Collateral Agent. If any
securities now or hereafter acquired by any Grantor, other than any securities
of any CFC not required to be pledged hereunder, are uncertificated, such
Grantor shall promptly notify the Collateral Agent thereof and pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (a) grant Control to the Collateral Agent and cause the issuer to agree
to comply with instructions from the Collateral Agent as to such securities,
without further consent of any Grantor or such nominee, (b) cause a security
entitlement with respect to such uncertificated security to be held in a
Securities Account with respect to which the Collateral Agent has Control or (c)
arrange for the Collateral Agent to become the registered owner of the
securities. Grantor shall not hereafter establish and maintain any Securities
Account with any Securities Intermediary unless (1) the applicable Grantor shall
have given the Collateral Agent ten (10) Business Days’ prior written notice of
its intention to establish such new Securities Account with such Securities
Intermediary, (2) such Securities Intermediary shall be reasonably acceptable to
the Collateral Agent and (3) such Securities Intermediary and such Grantor shall
have duly executed and delivered a Control Agreement with respect to such
Securities Account. Each Grantor shall accept any cash and Investment Property
which are proceeds of the Pledged Interests in trust for the benefit of the
Collateral Agent and promptly upon receipt thereof, deposit any cash received by
it into an account in which the Collateral Agent has Control, or with respect to
any Investment Properties or additional securities, take such actions as
required above with respect to such securities. No Grantor shall grant control
over any Pledged Interests to any Person other than the Collateral Agent.

 

(iii)     As between the Collateral Agent and the Grantors, the Grantors shall
bear the investment risk with respect to the Investment Property and Pledged
Interests, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Interests, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, any Grantor or any other
Person; provided, however, that nothing contained in this SECTION 3.4(b) shall
release or relieve any Securities Intermediary of its duties and obligations to
the Grantors or any other Person under any Control Agreement or under applicable
Law. Each Grantor shall promptly pay all Claims and fees of whatever kind or
nature with respect to the Pledged Interests pledged by it under this Security
Agreement. In the event any Grantor shall fail to make such payment contemplated
in the immediately preceding sentence, the Collateral Agent may do so for the
account of such Grantor and the Grantors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses incurred by the Collateral Agent
under this SECTION 3.4(b) and under SECTION 9.3 hereof.

 

 
11

--------------------------------------------------------------------------------

 

 

(c)     Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount payable under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction). If any amount
payable under or in connection with any of the Collateral shall be evidenced by
any Electronic Chattel Paper or any transferable record, the Grantor acquiring
such Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof and shall take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent control under UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures reasonably satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

 

(d)     Letter-of-Credit Rights. If such Grantor is at any time a beneficiary
under a Letter of Credit, in excess of $250,000 in face amount, now or hereafter
issued in favor of such Grantor (which, for the avoidance of doubt, shall not
include any Letter of Credit issued pursuant to the Credit Agreement), such
Grantor shall promptly notify the Collateral Agent thereof and such Grantor
shall, at the request of the Collateral Agent, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, either (i)
arrange for the issuer and any confirmer of such Letter of Credit to consent to
an assignment to the Collateral Agent of, and to pay to the Collateral Agent,
the proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the beneficiary of such Letter of Credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Credit Agreement.

 

(e)     Commercial Tort Claims. As of the date hereof, it holds no Commercial
Tort Claims. If any Grantor shall at any time hold or acquire a Commercial Tort
Claim in excess of $250,000 in value, such Grantor shall immediately notify the
Collateral Agent in writing signed by such Grantor of the brief details thereof
and grant to the Collateral Agent in such writing a security interest therein
and in the Proceeds thereof, all upon the terms of this Security Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 

 
12

--------------------------------------------------------------------------------

 

 

SECTION 3.5.     Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and deliver to the Collateral Agent such additional
assignments, agreements, supplements, powers and instruments, as the Collateral
Agent may in its reasonable judgment deem necessary or appropriate, wherever
required by Law, in order to perfect, preserve and protect the security interest
in the Collateral as provided herein and the rights and interests granted to the
Collateral Agent hereunder, to carry into effect the purposes hereof or better
to assure and confirm unto the Collateral Agent or permit the Collateral Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Collateral. Without limiting the generality of the foregoing, each
Grantor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments. If an Event of Default has occurred and is continuing, the
Collateral Agent may institute and maintain, in its own name or in the name of
any Grantor, such suits and proceedings as the Collateral Agent may be advised
by counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Collateral. All of the
foregoing shall be at the sole cost and expense of the Grantors. The Grantors
and the Collateral Agent acknowledge that this Security Agreement is intended to
grant to the Collateral Agent for the benefit of the Credit Parties a security
interest in and Lien upon the Collateral and shall not constitute or create a
present assignment of any of the Collateral.

 

SECTION 3.6.     Joinder of Additional Grantors. The Grantors shall cause each
direct or indirect Subsidiary of any Loan Party which, from time to time, after
the date hereof shall be required to pledge any assets to the Collateral Agent
for the benefit of the Credit Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Collateral Agent an Information
Certificate and a Joinder, in each case, within fifteen (15) Business Days of
the date on which it was acquired or created and, upon such execution and
delivery, such Subsidiary shall constitute a “Grantor” for all purposes
hereunder with the same force and effect as if originally named as a Grantor
herein, including, but limited to, granting the Collateral Agent a security
interest in all Securities Collateral of such Subsidiary. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

 

ARTICLE IV     

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

 

SECTION 4.1.     Title. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Collateral Agent
pursuant to this Security Agreement or as are permitted by the Credit Agreement.
No Person other than the Collateral Agent has control or possession of all or
any part of the Collateral, except as permitted by the Credit Agreement.

 

 
13

--------------------------------------------------------------------------------

 

 

SECTION 4.2.     Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other
than the Liens and security interest created by this Security Agreement and
Permitted Encumbrances. Each Grantor shall, at its own cost and expense, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Collateral Agent and the priority
thereof against all claims and demands of all Persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Collateral
Agent or any other Credit Party other than Permitted Encumbrances. There is no
agreement, and no Grantor shall enter into any agreement or take any other
action, that would restrict the transferability of any of the Collateral or
otherwise impair or conflict with such Grantors’ obligations or the rights of
the Collateral Agent hereunder. Without limiting the generality of the
foregoing, no restrictions on the transferability of the Equity Interests of any
issuer described on Schedule III hereof have been imposed by any board of
directors of such issuer, whether pursuant to such issuer’s Organization
Documents or otherwise, and no such restrictions shall hereafter be so imposed
without the Collateral Agent’s prior written consent.

 

SECTION 4.3.     Chief Executive Office; Change of Name; Jurisdiction of
Organization. The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number and chief executive office of such Grantor is indicated
next to its name in Sections I.A. and I.B. of the Information Certificate.
Without limitation or duplication of the provisions of Section 6.14 of the
Credit Agreement, each Grantor shall furnish to the Collateral Agent at least
ten (10) days’ prior written notice of any change in (i) its legal name, (ii)
the location of its chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (iii) its identity or
type of organization or corporate structure, (iv) its federal taxpayer
identification number or organizational identification number or (v) its
jurisdiction of organization (in each case, including, without limitation, by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reincorporating or incorporating in any other jurisdiction). Such Grantor agrees
(A) not to effect or permit any such change unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (subject to,
with respect to priority, Permitted Encumbrances having priority by operation of
law) and (B) to take all action reasonably satisfactory to the Collateral Agent
to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Credit Parties in the Collateral
intended to be granted hereunder. Each Grantor agrees to promptly provide the
Collateral Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence.

 

(b)     The Collateral Agent may rely on opinions of counsel as to whether any
or all UCC financing statements of the Grantors need to be amended as a result
of any of the changes described in SECTION 4.3(a). If any Grantor fails to
provide information to the Collateral Agent about such changes on a timely
basis, the Collateral Agent shall not be liable or responsible to any party for
any failure to maintain a perfected security interest in such Grantor’s property
constituting Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Grantor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Grantor.

 

 
14

--------------------------------------------------------------------------------

 

 

SECTION 4.4.     Location of Inventory and Equipment. As of the Closing Date,
all Equipment and Inventory of such Grantor is located at the chief executive
office or such other location listed in Schedule 5.08(b)(1) and Schedule
5.08(b)(2) of the Credit Agreement.

 

SECTION 4.5.     Condition and Maintenance of Equipment. The Equipment of such
Grantor is in good repair, working order and condition, reasonable wear and tear
excepted. Each Grantor shall cause the Equipment to be maintained and preserved
in good repair, working order and condition, reasonable wear and tear excepted,
and shall as quickly as commercially reasonable make or cause to be made all
repairs, replacements and other improvements which are necessary in the conduct
of such Grantor’s business.

 

SECTION 4.6.     Due Authorization and Issuance. All of the Pledged Interests
have been, and to the extent any Pledged Interests are hereafter issued, such
shares or other equity interests will be, upon such issuance, duly authorized,
validly issued and, to the extent applicable, fully paid and non-assessable. All
of the Pledged Interests have been fully paid for, and there is no amount or
other obligation owing by any Grantor to any issuer of the Pledged Interests in
exchange for or in connection with the issuance of the Pledged Interests or any
Grantor’s status as a partner or a member of any issuer of the Pledged
Interests. None of the Pledged Interests were issued in violation of any
preemptive rights or any agreement by which any Grantor or any issuer thereof is
bound.

 

SECTION 4.7.     No Conflicts, Consents, etc. No consent of any party
(including, without limitation, equity holders or creditors of such Grantor) and
no consent, authorization, approval, license or other action by, and no notice
to or filing (other than filings with the SEC pursuant to the Securities Laws)
with, any Governmental Authority or regulatory body or other Person is required
(A) for the grant of the security interest by such Grantor in the Collateral
pledged by it pursuant to this Security Agreement or for the execution, delivery
or performance hereof by such Grantor, (B) for the exercise by the Collateral
Agent of the voting or other rights provided for in this Security Agreement or
(C) for the exercise by the Collateral Agent of the remedies in respect of the
Collateral pursuant to this Security Agreement except, in each case, for such
consents which have been obtained prior to the date hereof. Following the
occurrence and during the continuation of an Event of Default, if the Collateral
Agent desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Security Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the Collateral
Agent, such Grantor agrees to use commercially reasonable efforts to assist and
aid the Collateral Agent to obtain as soon as commercially practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.

 

SECTION 4.8.     Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Security Agreement, in each case, relating to the Collateral, is accurate
and complete in all material respects. The Collateral described on the schedules
annexed hereto constitutes all of the property of such type of Collateral owned
or held by the Grantors.

 

 
15

--------------------------------------------------------------------------------

 

 

SECTION 4.9.     Insurance. Such Grantor shall (i) maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement; (ii) maintain such other insurance as may be required by applicable
Law; and (iii) furnish to the Collateral Agent, upon written request, reasonable
information as to the insurance carried. Each Grantor hereby irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact), exercisable only after the occurrence and during
the continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or in part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Default or Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this SECTION 4.9, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

 

SECTION 4.10.     [Reserved].

 

SECTION 4.11.     [Reserved].

 

ARTICLE V     

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

SECTION 5.1.     Pledge of Additional Securities Collateral. Each Grantor shall,
upon obtaining any Pledged Interests or Intercompany Notes of any Person
required to be pledged hereunder, accept the same in trust for the benefit of
the Collateral Agent and promptly deliver to the Collateral Agent a pledge
amendment, duly executed by such Grantor, in substantially the form of Exhibit 1
annexed hereto (each, a “Pledge Amendment”), and the certificates and other
documents required under SECTION 3.1 and SECTION 3.2 hereof in respect of the
additional Pledged Interests or Intercompany Notes which are to be pledged
pursuant to this Security Agreement, and confirming the attachment of the Lien
hereby created on and in respect of such additional Pledged Interests or
Intercompany Notes. Each Grantor hereby authorizes the Collateral Agent to
attach each Pledge Amendment to this Security Agreement and agrees that all
Pledged Interests or Intercompany Notes listed on any Pledge Amendment delivered
to the Collateral Agent shall for all purposes hereunder be considered
Collateral.

 

 
16

--------------------------------------------------------------------------------

 

 

SECTION 5.2.     Voting Rights; Distributions; etc.

 

(a)     So long as no Event of Default shall have occurred and be continuing,
each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other Loan Document evidencing the Secured Obligations. The
Collateral Agent shall be deemed without further action or formality to have
granted to each Grantor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Grantor and at the sole cost
and expense of the Grantors, from time to time execute and deliver (or cause to
be executed and delivered) to such Grantor all such instruments as such Grantor
may reasonably request in order to permit such Grantor to exercise the voting
and other rights which it is entitled to exercise pursuant to this SECTION
5.2(a).

 

(b)     Upon the occurrence and during the continuance of any Event of Default,
all rights of each Grantor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to SECTION 5.2(a) hereof
without any action or the giving of any notice shall immediately cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights; provided that the Collateral Agent shall have the right, in its sole
discretion, from time to time following the occurrence and during the
continuance of an Event of Default to permit such Grantor to exercise such
rights under SECTION 5.2(a). After such Event of Default is no longer
continuing, each Grantor shall have the right to exercise the voting, managerial
and other consensual rights and powers that it would otherwise be entitled to
pursuant to SECTION 5.2(a) hereof.

 

(c)     All rights of each Grantor to receive and retain any and all
Distributions are hereby terminated and all such rights are hereby vested in the
Collateral Agent, which has the sole right to receive and hold as Collateral
such Distributions and apply such Distributions to the Obligations in accordance
with the Credit Agreement.

 

(d)     All Distributions which are received by any Grantor contrary to the
provisions of Section 5.2(c) hereof shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from other property or funds of
such Grantor and shall immediately be delivered or paid over to the Collateral
Agent as Collateral in the same form as so received (with any necessary
endorsement).

 

(e)     Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to SECTION 5.2(b) hereof and to receive all Distributions which it may
be entitled to receive under SECTION 5.2(c) hereof.

 

SECTION 5.3.     Organization Documents. Each Grantor has delivered to the
Collateral Agent true, correct and complete copies of its Organization
Documents. The Organization Documents are in full force and effect. No Grantor
will terminate or agree to terminate any Organization Documents or make any
amendment or modification to any Organization Documents (including electing to
treat any Pledged Interests of such Grantor as a security under Section 8-103 of
the UCC) except as permitted under the Credit Agreement.

 

 
17

--------------------------------------------------------------------------------

 

 

SECTION 5.4.     Defaults, Etc. Such Grantor is not in default in the payment of
any portion of any mandatory capital contribution, if any, required to be made
under any agreement to which such Grantor is a party relating to the Pledged
Interests pledged by it, and such Grantor is not in violation of any other
provisions of any such agreement to which such Grantor is a party, or otherwise
in default or violation thereunder. No Securities Collateral pledged by such
Grantor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Grantor by any Person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates, if any, delivered to the Collateral Agent) which evidence any
Pledged Interests of such Grantor.

 

SECTION 5.5.     Certain Agreements of Grantors As Issuers and Holders of Equity
Interests.

 

(a)     In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Security Agreement relating
to the Securities Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it.

 

(b)     In the case of each Grantor which is a partner in a partnership, limited
liability company or other entity, such Grantor hereby consents to the extent
required by the applicable Organization Documents to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Collateral Agent or its nominee and to the substitution
of the Collateral Agent or its nominee as a substituted partner or member in
such partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner or a limited partner or member, as the
case may be.

 

ARTICLE VI     

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 

SECTION 6.1.     Grant of License. Without limiting the rights of the Collateral
Agent as the holder of a Lien on the Intellectual Property Collateral, for the
purpose of enabling the Collateral Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article VIII hereof at such time
as the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty, rent or other compensation to such
Grantor) or other right to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such Grantor
(including, but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any License (to the
extent permitted by such License))) and to occupy any Real Estate owned or
leased by such Grantor, wherever the same may be located, including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof. Upon the reasonable request of the Collateral Agent, in order to
facilitate filings with the United States Patent and Trademark Office and the
United States Copyright Office, each Grantor shall execute and deliver to the
Collateral Agent one or more short forms of this Security Agreement to further
evidence the Collateral Agent’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights.

 

 
18

--------------------------------------------------------------------------------

 

 

SECTION 6.2.     Registrations. Except pursuant to licenses and other user
agreements entered into by any Grantor in the ordinary course of business that
are listed in Section III of the Information Certificate, on and as of the date
hereof (i) each Grantor owns and possesses the right to use, and has done
nothing to authorize or enable any other Person to use, any material Trademark
listed in Section III of the Information Certificate, and (ii) all material
registrations listed in Section III of the Information Certificate are valid and
in full force and effect.

 

SECTION 6.3.     No Violations or Proceedings. To each Grantor’s knowledge, on
and as of the date hereof, there is no violation by others of any right of such
Grantor with respect to any Trademark listed in Section III of the Information
Certificate, respectively, pledged by it under the name of such Grantor and
there are no pending, or to any Grantor’s knowledge, threatened infringement,
misappropriation or other violation claims or proceedings pending against any
Grantor, and no Grantor has received any notice or other communication of any
actual or alleged infringement, misappropriation or other violation of any
rights of any Person with respect to any Trademark listed in Section III of the
Information Certificate, in each case except as could not reasonably be expected
to have or result in a Material Adverse Effect. To each Grantor’s knowledge, on
and as of the date hereof, no holding, decision or judgment has been rendered
against such Grantor by any Governmental Authority which would limit, cancel or
question the validity of, or such Grantor’s rights in, any Intellectual Property
in any material respect.

 

 
19

--------------------------------------------------------------------------------

 

 

SECTION 6.4.     Protection of Collateral Agent’s Security. On a continuing
basis, each Grantor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of (A) any adverse
determination in any proceeding in the United States Patent and Trademark Office
or the United States Copyright Office with respect to any Patent, Trademark or
Copyright necessary for the conduct of business of such Grantor or (B) the
institution of any proceeding or any adverse determination in any federal, state
or local court or administrative body regarding such Grantor’s claim of
ownership in or right to use any of the Intellectual Property Collateral
material to the use and operation of the Collateral, its right to register such
Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain and protect the
Intellectual Property Collateral necessary for the conduct of business of such
Grantor, (iii) not permit to lapse or become abandoned any Intellectual Property
Collateral necessary for the conduct of business of such Grantor, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to such Intellectual Property Collateral, in each case except as shall
be consistent with commercially reasonable business judgment and, if any Event
of Default has occurred and is continuing, with the prior approval of the
Collateral Agent (such approval not to be unreasonably withheld), (iv) upon such
Grantor’s obtaining knowledge thereof, promptly notify the Collateral Agent in
writing of any event which may be reasonably expected to materially and
adversely affect (A) the value or utility of the Intellectual Property
Collateral or any portion thereof material to the use and operation of the
Collateral, (B) the ability of such Grantor or the Collateral Agent to dispose
of the Intellectual Property Collateral or any portion thereof or (C) the rights
and remedies of the Collateral Agent in relation thereto including, without
limitation, a levy or threat of levy or any legal process against the
Intellectual Property Collateral or any portion thereof, (v) not license the
Intellectual Property Collateral other than licenses entered into by such
Grantor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the material licenses in a manner that materially
and adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of the Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
intended to be granted to the Collateral Agent for the benefit of the Credit
Parties, without the consent of the Collateral Agent, (vi) until the Collateral
Agent exercises its rights to make collection, diligently keep adequate records
respecting the Intellectual Property Collateral and (vii) furnish to the
Collateral Agent from time to time upon the Collateral Agent’s reasonable
request therefor detailed statements and amended schedules further identifying
and describing the Intellectual Property Collateral and such other materials
evidencing or reports pertaining to the Intellectual Property Collateral as the
Collateral Agent may from time to time request. Notwithstanding the foregoing,
nothing herein shall prevent any Grantor from selling, licensing, disposing of
or otherwise using any Intellectual Property Collateral as permitted under the
Credit Agreement.

 

SECTION 6.5.     After-Acquired Property. If any Grantor shall, at any time
before this Security Agreement shall have been terminated in accordance with
SECTION 9.4(a), (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in clause (i) or (ii) of this SECTION 6.5 with respect to such Grantor shall
automatically constitute Intellectual Property Collateral if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Security Agreement
without further action by any party. With respect to any federally registered
Intellectual Property Collateral, each Grantor within forty-five (45) days of
the end of each calendar quarter in which such Intellectual Property Collateral
is acquired (a) provide to the Collateral Agent written notice of any of the
foregoing and (b) confirm the attachment of the Lien and security interest
created by this Security Agreement to any rights described in clauses (i) and
(ii) of the immediately preceding sentence of this SECTION 6.5 by execution of
an instrument in form reasonably acceptable to the Collateral Agent.

 

SECTION 6.6.     Modifications. Each Grantor authorizes the Collateral Agent to
modify this Security Agreement by amending Section III of the Information
Certificate to include any Intellectual Property Collateral acquired or arising
after the date hereof of such Grantor including, without limitation, any of the
items listed in SECTION 6.5 hereof.

 

 
20

--------------------------------------------------------------------------------

 

 

SECTION 6.7.     Litigation. Unless there shall occur and be continuing any
Event of Default, each Grantor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Grantors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the other Credit Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Grantor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Grantors shall promptly reimburse and indemnify the
Collateral Agent, as the case may be, for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this SECTION 6.7 in
accordance with SECTION 9.3 hereof. In the event that the Collateral Agent shall
elect not to bring suit to enforce the Intellectual Property Collateral, each
Grantor agrees, at the request of the Collateral Agent, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any of the Intellectual Property
Collateral by others and for that purpose agrees to diligently maintain any
suit, proceeding or other action against any Person so infringing necessary to
prevent such infringement.

 

SECTION 6.8.     Third Party Consents. Each Grantor shall use commercially
reasonable efforts to obtain the consent of third parties to the extent such
consent is necessary or desirable to create a valid, perfected security interest
in favor of the Collateral Agent in any Intellectual Property Collateral.

 

ARTICLE VII     

CERTAIN PROVISIONS CONCERNING ACCOUNTS

 

SECTION 7.1.     Special Representations and Warranties. As of the time when
each of its Accounts or Credit Card Receivables is included in the Borrowing
Base, each Grantor shall be deemed to have represented and warranted that such
Account or Credit Card Receivable and all records, papers and documents relating
thereto (i) are genuine and correct and in all material respects what they
purport to be, (ii) represent the legal, valid and binding obligation of the
account debtor, Credit Card Issuer or Credit Card Processor, as applicable,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
evidencing indebtedness unpaid and owed by such account debtor, Credit Card
Issuer or Credit Card Processor arising out of the performance of labor or
services or the sale, lease, license, assignment or other disposition and
delivery of the goods or other property listed therein or out of an advance or a
loan, and (iii) are in all material respects in compliance and conform with all
applicable material federal, state and local Laws and applicable Laws of any
relevant foreign jurisdiction.

 

 
21

--------------------------------------------------------------------------------

 

 

SECTION 7.2.     Maintenance of Records. Each Grantor shall keep and maintain at
its own cost and expense materially complete records of each Account and Credit
Card Receivable, in a manner consistent with prudent business practice,
including, without limitation, records of all payments received, all credits
granted thereon, all merchandise returned and all other documentation relating
thereto. Each Grantor shall, at such Grantor’s sole cost and expense, upon the
Collateral Agent’s demand made at any time after the occurrence and during the
continuance of any Event of Default, deliver all tangible evidence of Accounts
and Credit Card Receivables, including, without limitation, all documents
evidencing Accounts and Credit Card Receivables and any books and records
relating thereto to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Grantor). Upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent may transfer a full and complete copy of any Grantor’s books, records,
credit information, reports, memoranda and all other writings relating to the
Accounts and Credit Card Receivables to and for the use by any Person that has
acquired or is contemplating acquisition of an interest in the Accounts and
Credit Card Receivables or the Collateral Agent’s security interest therein in
accordance with applicable Law without the consent of any Grantor. The
Collateral Agent shall have the right at any time or times, in the Collateral
Agent’s name or in the name of a nominee of the Collateral Agent, to verify the
validity, amount or any other matter relating to any Accounts, Credit Card
Receivables or other Collateral, by mail, telephone, facsimile transmission or
otherwise.

 

SECTION 7.3.     Legend. Each Grantor shall legend, at the request of the
Collateral Agent made at any time after the occurrence and during the
continuance of any Event of Default and in form and manner reasonably
satisfactory to the Collateral Agent, the Accounts and the other books, records
and documents of such Grantor evidencing or pertaining to the Accounts with an
appropriate reference to the fact that the Accounts have been collaterally
assigned to the Collateral Agent for the benefit of the Credit Parties and that
the Collateral Agent has a security interest therein.

 

SECTION 7.4.     Modification of Terms, Etc. No Grantor shall rescind or cancel
any indebtedness evidenced by any Account or Credit Card Receivable or modify
any term thereof or make any adjustment with respect thereto except in the
ordinary course of business consistent with prudent business practice, or extend
or renew any such indebtedness except in the ordinary course of business
consistent with prudent business practice or compromise or settle any dispute,
claim, suit or legal proceeding relating thereto or sell any Account or Credit
Card Receivable or interest therein except in the ordinary course of business
consistent with prudent business practice or in accordance with the Credit
Agreement without the prior written consent of the Collateral Agent, not to be
unreasonably withheld. Grantors shall notify the Collateral Agent promptly of
any assertion of (i) any claims, offsets, defenses or counterclaims by any
account debtor, Credit Card Issuer or Credit Card Processor or any disputes with
any of such Persons or any settlement, adjustment or compromise thereof, to the
extent any of the foregoing exceeds $250,000 in any one case or $500,000 in the
aggregate, (ii) all material adverse information relating to the financial
condition of any material account debtor, or any Credit Card Issuer or Credit
Card Processor and (iii) any event or circumstance which, to the best of any
Grantor’s knowledge, which would cause the Collateral Agent to consider any
then-existing Accounts or Credit Card Receivables as no longer eligible for
inclusion in the Borrowing Base. Grantors shall notify the Collateral Agent of
(i) any notice of a material default by such Grantor under any agreement with an
account debtor, Credit Card Issuer or Credit Card Processor or of any default
which has a reasonable likelihood of resulting in any material account debtor,
or any Credit Card Issuer or Credit Card Processor ceasing to make payments or
suspending payments to such Grantor, (ii) any notice from any material account
debtor, or any Credit Card Issuer or Credit Card Processor that such Person is
ceasing or suspending, or will cease or suspend, any present or future payments
due or to become due to any Grantor from such Person, or that such Person is
terminating or will terminate any of its agreements with any Grantor and (iii)
the failure of such Grantor to comply with any material terms of an agreement
with any account debtor, Credit Card Issuer or Credit Card Processor or any
terms thereof which have a reasonable likelihood of resulting in any material
account debtor, or any Credit Card Issuer or Credit Card Processor ceasing or
suspending payments to such Grantor.

 

 
22

--------------------------------------------------------------------------------

 

 

SECTION 7.5.     Collection. Each Grantor shall cause to be collected from the
account debtor, Credit Card Issuer or Credit Card Processor, as applicable, of
each of the Accounts or Credit Card Receivables, as and when due in the ordinary
course of business consistent with prudent business practice (including, without
limitation, Accounts or Credit Card Receivables that are delinquent, such
Accounts or Credit Card Receivables to be collected in accordance with generally
accepted commercial collection procedures), any and all amounts owing under or
on account of such Account or Credit Card Receivable, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account or Credit Card Receivable. The costs and expenses (including,
without limitation, attorneys’ fees) of collection, in any case, whether
incurred by any Grantor, the Collateral Agent or any other Credit Party, shall
be paid by the Grantors.

 

ARTICLE VIII
REMEDIES

 

SECTION 8.1.     Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may, and at the direction of the Required
Lenders as set forth in Section 8.02 of the Credit Agreement, shall, from time
to time in respect of the Collateral, in addition to the other rights and
remedies provided for herein, under applicable Law or otherwise available to it:

 

(a)     Personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from any Grantor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly pay
such amounts to the Collateral Agent;

 

(c)     Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

(d)     Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Collateral Agent at any place or
places so designated by the Collateral Agent, in which event such Grantor shall
at its own expense: (A) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this SECTION 8.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Collateral Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

 

(e)     Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in SECTION 8.7
hereof;

 

(f)     Retain and apply the Distributions to the Secured Obligations as
provided in ARTICLE V hereof and the Credit Agreement;

 

(g)     Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and

 

 
24

--------------------------------------------------------------------------------

 

 

(h)     Exercise all the rights and remedies of a secured party under the UCC,
and the Collateral Agent may also in its sole discretion, without notice except
as specified in SECTION 8.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable. The Collateral Agent or any other Credit Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations owed to such Person as a credit on
account of the purchase price of any Collateral payable by such Person at such
sale. Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the property sold, assigned or licensed absolutely free from any claim
or right on the part of any Grantor, and each Grantor hereby waives, to the
fullest extent permitted by Law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the fullest extent permitted by Law, each Grantor hereby waives
any claims against the Collateral Agent arising by reason of the fact that the
price at which any Collateral may have been sold, assigned or licensed at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

 

SECTION 8.2.     Notice of Sale. Each Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of Collateral shall be required
by applicable Law and unless the Collateral is perishable or threatens to
decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Collateral Agent shall provide such Grantor such
advance notice as may be practicable under the circumstances), ten (10) days’
prior notice to such Grantor of the time and place of any public sale or of the
time after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. No notification
need be given to any Grantor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying (as permitted under Law) any
right to notification of sale or other intended disposition.

 

SECTION 8.3.     Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law, and each Grantor
hereby further waives, to the fullest extent permitted by applicable Law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VIII in the absence of gross negligence or willful misconduct. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

 

 
25

--------------------------------------------------------------------------------

 

 

SECTION 8.4.     Certain Sales of Collateral.

 

(a)     Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable Law, the Collateral Agent shall have no obligation to
engage in public sales.

 

(b)     Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities Laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
Persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities Laws, even if such issuer would agree to do so.

 

(c)     If the Collateral Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Grantor shall from time to time furnish to the Collateral Agent
all such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

 

(d)     Each Grantor further agrees that a breach of any of the covenants
contained in this SECTION 8.4 will cause irreparable injury to the Collateral
Agent and the other Credit Parties, that the Collateral Agent and the other
Credit Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this SECTION 8.4 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

 

 
26

--------------------------------------------------------------------------------

 

 

SECTION 8.5.     No Waiver; Cumulative Remedies.

 

(a)     No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.

 

(b)     In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Security Agreement
by foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Grantors, the
Collateral Agent and each other Credit Party shall be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies and powers of the Collateral Agent and the other Credit
Parties shall continue as if no such proceeding had been instituted.

 

SECTION 8.6.     Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of Collateral Agent, each Grantor shall execute and deliver to Collateral
Agent an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof to the extent such assignment does not result in
any loss of rights therein under applicable Law. Within five (5) Business Days
of written notice thereafter from Collateral Agent, each Grantor shall make
available to Collateral Agent, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ on the date of the Event of
Default as Collateral Agent may reasonably designate to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Grantor under the registered Patents, Trademarks
and/or Copyrights, and such Persons shall be available to perform their prior
functions on Collateral Agent’s behalf.

 

SECTION 8.7.     Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Security Agreement, in
accordance with and as set forth in Section 8.03 of the Credit Agreement.

 

 
27

--------------------------------------------------------------------------------

 

 

ARTICLE IX     

MISCELLANEOUS

 

SECTION 9.1.     Concerning Collateral Agent.

 

(a)     The Collateral Agent has been appointed as collateral agent pursuant to
the Credit Agreement. The actions of the Collateral Agent hereunder are subject
to the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Security Agreement and the Credit Agreement. The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Security Agreement, and the retiring Collateral
Agent shall thereupon be discharged from its duties and obligations under this
Security Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Security Agreement while it was the Collateral
Agent.

 

(b)     The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the other Credit Parties shall have
responsibility for, without limitation (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Collateral Agent or
any other Credit Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Collateral. In no event shall the Collateral Agent’s or any other
Credit Party’s responsibility for the custody and preservation of the Collateral
in its possession extend to matters beyond the control of such Person,
including, without limitation, acts of God, war, insurrection, riot,
governmental actions or acts of any corporate or other depository.

 

(c)     The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.

 

(d)     If any item of Collateral also constitutes collateral granted to
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.

 

 
28

--------------------------------------------------------------------------------

 

 

SECTION 9.2.     Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Grantor shall fail to perform any covenants contained
in this Security Agreement or in the Credit Agreement (including, without
limitation, such Grantor’s covenants to (i) pay the premiums in respect of all
required insurance policies hereunder, (ii) pay Claims, (iii) make repairs, (iv)
discharge Liens or (v) pay or perform any other obligations of such Grantor with
respect to any Collateral) or if any warranty on the part of any Grantor
contained herein shall be breached, the Collateral Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Collateral Agent
shall in no event be bound to inquire into the validity of any tax, lien,
imposition or other obligation which such Grantor fails to pay or perform as and
when required hereby. Any and all amounts so expended by the Collateral Agent
shall be paid by the Grantors in accordance with the provisions of SECTION 9.3
hereof. Neither the provisions of this SECTION 9.2 nor any action taken by
Collateral Agent pursuant to the provisions of this SECTION 9.2 shall prevent
any such failure to observe any covenant contained in this Security Agreement
nor any breach of warranty from constituting an Event of Default. Each Grantor
hereby appoints the Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor, or
otherwise, from time to time after the occurrence and during the continuation of
an Event of Default in the Collateral Agent’s discretion to take any action and
to execute any instrument consistent with the terms of the Credit Agreement and
the other Security Documents which the Collateral Agent may deem necessary to
accomplish the purposes hereof. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

 

SECTION 9.3.     Expenses. Each Grantor will upon demand pay to the Collateral
Agent and the other Credit Parties the amount of any and all amounts required to
be paid pursuant to Section 10.04 of the Credit Agreement.

 

SECTION 9.4.     Continuing Security Interest; Assignment. This Security
Agreement shall create a continuing security interest in the Collateral and
shall (i) be binding upon the Grantors, their respective successors and assigns,
and (ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Credit Parties
and each of their respective successors, transferees and assigns. No other
Persons (including, without limitation, any other creditor of any Grantor) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), any Credit Party may
assign or otherwise transfer any indebtedness held by it secured by this
Security Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Credit
Party, herein or otherwise, subject, however, to the provisions of the Credit
Agreement.

 

(a)     Termination; Release.This Security Agreement, the Lien in favor of the
Collateral Agent (for the benefit of itself and the other Credit Parties) and
all other security interests granted hereby shall terminate with respect to all
Secured Obligations when (i) the Commitments shall have expired or been
terminated, (ii) the principal of and interest on each Loan and all fees and
other Secured Obligations shall have been indefeasibly paid in full in cash, and
(iii) all Letters of Credit (as defined in the Credit Agreement) shall have (A)
expired or terminated and have been reduced to zero, (B) been Cash
Collateralized to the extent required by the Credit Agreement, or (C) been
supported by another letter of credit in a manner reasonably satisfactory to the
Issuing Bank and the Administrative Agent; provided, however, that (A) this
Security Agreement, the Lien in favor of the Collateral Agent (for the benefit
of itself and the other Credit Parties) and all other security interests granted
hereby shall be immediately and automatically reinstated if at any time payment,
or any part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by any Credit Party or any Grantor upon the bankruptcy or
reorganization of any Grantor or otherwise, and (B) in connection with the
termination of this Security Agreement, the Collateral Agent may require such
indemnities and cash collateral as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against (x) loss on account of credits
previously applied to the Secured Obligations that may subsequently be reversed
or revoked, (y) any obligations that the Collateral Agent reasonably believes
may thereafter arise with respect to the Other Liabilities, and (z) any Secured
Obligations that the Collateral Agent reasonably believes may thereafter arise
under Section 10.04 of the Credit Agreement.

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     The Collateral shall be released from the Lien of this Security
Agreement in accordance with the provisions of the Credit Agreement. Upon
termination hereof or any release of Collateral in accordance with the
provisions of the Credit Agreement, the Collateral Agent shall, upon the request
and at the sole cost and expense of the Grantors, assign, transfer and deliver
to the Grantors, against receipt and without recourse to or warranty by the
Collateral Agent, such of the Collateral to be released (in the case of a
release) or all of the Collateral (in the case of termination of this Security
Agreement) as may be in possession of the Collateral Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof, and, with respect
to any other Collateral, proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be.

 

(c)     At any time that the respective Grantor desires that the Collateral
Agent take any action described in clause (b) of this (a), such Grantor shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to clause (a) or (b) of this (a). The Collateral Agent
shall have no liability whatsoever to any other Credit Party as the result of
any release of Collateral by it as permitted (or which the Collateral Agent in
good faith believes to be permitted) by this (a).

 

SECTION 9.5.     Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent and the Grantors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Security Agreement or any other document
evidencing the Secured Obligations, no notice to or demand on any Grantor in any
case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.

 

 
30

--------------------------------------------------------------------------------

 

 

SECTION 9.6.     Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the Lead
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other parties hereto complying as to delivery with the terms of
this SECTION 9.6.

 

SECTION 9.7.     GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF, BUT INCLUDING SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

SECTION 9.8.     CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.

 

(a)     EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)     EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

 
31

--------------------------------------------------------------------------------

 

 

(c)     EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR ASSERTING
ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR IN THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK AS THE COLLATERAL AGENT MAY ELECT IN
ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
WITH RESPECT TO ANY SUCH ACTION.

 

(d)     EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.6. NOTHING IN THIS SECURITY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

(e)     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.9.     Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 9.10.     Execution in Counterparts; Effectiveness. This Security
Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

 
32

--------------------------------------------------------------------------------

 

 

SECTION 9.11.     No Release. Nothing set forth in this Security Agreement shall
relieve any Grantor from the performance of any term, covenant, condition or
agreement on such Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Collateral Agent
or any other Credit Party to perform or observe any such term, covenant,
condition or agreement on such Grantor’s part to be so performed or observed or
shall impose any liability on the Collateral Agent or any other Credit Party for
any act or omission on the part of such Grantor relating thereto or for any
breach of any representation or warranty on the part of such Grantor contained
in this Security Agreement, the Credit Agreement or the other Loan Documents, or
under or in respect of the Collateral or made in connection herewith or
therewith. The obligations of each Grantor contained in this SECTION 9.11 shall
survive the termination hereof and the discharge of such Grantor’s other
obligations under this Security Agreement, the Credit Agreement and the other
Loan Documents.

 

SECTION 9.12.     Obligations Absolute. All obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of:

 

(a)     any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;

 

(b)     any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;

 

(i)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

 

(c)     any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

 

(d)     any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 9.5 hereof; or

 

(e)     any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor (other than the termination of this
Security Agreement in accordance with SECTION 9.4(a) hereof).

 

SECTION 9.13.     Credit Agreement and Agreement Among Lenders. Notwithstanding
anything herein to the contrary, the security interest granted to the Collateral
Agent, for the benefit of the Credit Parties, herein and the exercise of any
right or remedy by the Collateral Agent hereunder are subject to the provisions
of the Credit Agreement, including, but not limited to, the Interlender
Provisions.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
33

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

HANCOCK FABRICS, INC.

HF MERCHANDISING, INC.




 

By:         /s/ James B. Brown                    

Name: James B. Brown

Title:   Executive Vice President and
            Chief Financial Officer

 

HANCOCK FABRICS OF MI, INC.



 

By:         /s/ James B. Brown                    

Name:  James B. Brown

Title:    Senior Vice President and
             Chief Financial Officer

 

HF ENTERPRISES, INC.

HF RESOURCES, INC.

 

 

By:         /s/ James B. Brown                    

Name: James B. Brown

Title:   Vice President

 

By:         /s/ James B. Brown                    

Name: James B. Brown

Title:   Vice President

 

HANCOCK FABRICS, LLC



 

By:         /s/ James B. Brown                    

Name: James B. Brown

Title:   Vice President

 

 

[Signature Page to Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

HANCOCKFABRICS.COM, INC.



 

By:          /s/ James B. Brown               

Name:  James B. Brown

Title:    Treasurer

 

 

[Signature Page to Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

By:            /s/ William Chan                              

Name:   William Chan

Title:  Director

 

[Signature Page to Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

[Form of]

SECURITIES PLEDGE AMENDMENT

 

This Securities Pledge Amendment, dated as of _________, is delivered pursuant
to SECTION 5.1 of that certain Security Agreement dated as of April __, 2015 (as
amended, amended and restated, restated, supplemented or otherwise modified from
time to time, the “Security Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), made by (i) HANCOCK FABRICS, INC., a Delaware corporation, as lead
borrower for itself and the other Borrowers (as defined below) (the “Lead
Borrower”), (ii) THE BORROWERS party thereto from time to time (together with
the Lead Borrower, the “Borrowers”), and (iii) THE GUARANTORS party thereto from
time to time (the “Guarantors”), as pledgors, assignors and debtors (the
Borrowers, together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Grantors,” and each, a “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at One Boston
Place, 18th Floor, Boston, Massachusetts 02108, in its capacity as collateral
agent for the Credit Parties, as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Collateral
Agent”). The undersigned hereby agrees that this Securities Pledge Amendment may
be attached to the Security Agreement and that the Pledged Interests and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Collateral and shall secure all Secured
Obligations.

 

 


--------------------------------------------------------------------------------

 

 

PLEDGED INTERESTS

 

 

ISSUER

   

CLASS
OF STOCK
OR INTERESTS

   

PAR
VALUE

   

CERTIFICATE
NO(S).

   

NUMBER OF SHARES
OR
INTERESTS

   

PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER

                                                                               
                                                                               
                                 

 

 


--------------------------------------------------------------------------------

 

 

INTERCOMPANY NOTES

 

 


ISSUER

   

PRINCIPAL
AMOUNT

   

DATE OF
ISSUANCE

   

INTEREST
RATE

   

MATURITY
DATE

                                                                               
 

 

[                                                                       ],

                          as Grantor

 

 

By:                                                                    

Name:

Title:

 

 

AGREED TO AND ACCEPTED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

By:                                                                       
        Name:
        Title:

 